department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-102761-07 date december internal_revenue_service number release date index number ------------------------------------------------- ----------------------- -------------------------------- re -------------------------------------------------- re -------------------------------------------------- legend husband ---------------------- wife ---------------------- date -------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- trust ------------------------------------------ dollar_figurea ----------- dollar_figureb ----------- dollar_figurec ----------- dollar_figured ----------- dollar_figuree ----------- dollar_figuref ------------- dear --------------------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under ' and of the procedure and administration regulations to allocated the generation-skipping_transfer gst tax plr-102761-07 facts taxpayers are husband and wife husband established trust an irrevocable_trust under an agreement dated date for the benefit of taxpayers’ children grandchildren and other descendants in year year year year year year year and year husband made several transfers to trust for each year in which transfers were made taxpayers filed form sec_709 united_states gift and generation-skipping_transfer_tax returns and elected under sec_2513 to treat the gifts as made one-half by each spouse however with respect to the transfers in year sec_1 and taxpayers’ tax advisors who prepared the form sec_709 failed to properly allocate husband’s and wife’s gst_exemption to the transfers attributable to each spouse sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by under sec_2642 the inclusion_ratio with respect to any property transferred in multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for decedents dying and generation-skipping transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-102761-07 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 in general an allocation of gst tax exemption is void to the extent the amount allocated exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_20_cb_189 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice plr-102761-07 the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore husband is granted an extension of time of days from the date of this letter to allocate his available gst_exemption to trust as follows for year to allocate additional gst_exemption of dollar_figurea for year to allocate additional gst_exemption of dollar_figurea for year to allocate additional gst_exemption of dollar_figureb for year to allocate gst_exemption of dollar_figurec for year to allocate gst_exemption of dollar_figured for year to allocate gst_exemption of dollar_figuree in addition wife is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to trust as follows for year to allocate additional gst_exemption of dollar_figurea for year to allocate additional gst_exemption of dollar_figurea for year to allocate additional gst_exemption of dollar_figureb for year to allocate gst_exemption of dollar_figurec for year to allocate gst_exemption of dollar_figured for year to allocate gst_exemption of dollar_figuree in this regard in year prior to husband and wife took corrective action by making late allocations of dollar_figuref to cover the failure to allocate additional gst_exemption in year and the failure to allocate any exemption in year assuming that husband and wife had sufficient available gst tax exemption and assuming sufficient gst tax exemption is allocated with respect to the transfers made to trust in year sec_1 through pursuant to the relief granted in this private_letter_ruling the allocations will be deemed timely therefore immediately prior to the late allocation in year trust will be deemed to have a zero inclusion_ratio for gst tax purposes unless as noted in the caveat below it is determined that additional transfers were made to trust therefore under ' b i the late allocation in year of husband’s and wife’s gst_exemption is treated as ineffective plr-102761-07 the allocation of taxpayers’ gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in particular an issue has been presented regarding whether taxpayers paid income_tax for which they were not liable with regard to trust income accordingly no opinion is expressed as to whether trust will have a zero inclusion_ratio as a result of the allocations made pursuant to the relief granted herein provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 sincerely enclosure copy for sec_6110 purposes copy of this letter cc william p o’shea associate chief_counsel passthroughs and special industries
